Case: 1:18-cv-02859-JG Doc #: 45 Filed: 09/29/20 1 of 4. PageID #: 351



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
M. AMMAR ALKATIB,                                                :
                                                                 :              Case No. 1:18-cv-2859
           Plaintiff,                                            :
                                                                 :
vs.                                                              :              OPINION & ORDER
                                                                 :              [Resolving Docs. 37 & 38]
PROGRESSIVE PARALEGAL                                            :
SERVICES, LLC, et al.,                                           :
                                                                 :
           Defendants.                                           :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On December 12, 2018, Plaintiff Ammar Alkatib sued Defendants, his former

employers, alleging fraud, breach of contract, and violations of the Fair Labor Standards Act,

among other things. 1 On March 1, 2019, Defendants moved to compel arbitration under 9

U.S.C. § 2, as each of the Plaintiff’s claims fell within an arbitration agreement in his

employment contract with Defendants. 2                               The Court agreed and ordered the parties to

arbitrate the majority of their claims on March 20, 2019. 3 An arbitrator rendered a decision

on April 22, 2020, awarding Plaintiff damages for breach of contract, unpaid wages and

liquidated damages under the Fair Labor Standards Act, attorney’s fees and expenses, and

interest, totaling $200,388.76. 4 On April 29, 2020, Plaintiff asked this Court to confirm and

enforce this award. 5 Defendants missed the May 11, 2020 deadline to respond and never




1
  Doc. 1.
2
  Doc. 27.
3
  Doc. 32.
4
  Doc.33-5.
5
  Doc. 33.
Case: 1:18-cv-02859-JG Doc #: 45 Filed: 09/29/20 2 of 4. PageID #: 352

Case Nos. 1:18-cv-2859
Gwin, J.

filed a late response. The Court accordingly deemed any of the Defendants’ objections

waived and enforced the award on June 23, 2020. 6

           On August 21, 2020, at Plaintiff’s request, 7 the Clerk of the Court issued a Certificate

of Judgment Lien Upon Lands and Tenements against Defendants. 8                   Defendants then

responded on September 1, 2020, for the first time since Plaintiffs moved to enforce the

arbitration award more than four months earlier. 9 Defendants alleged that they had changed

counsel around the time of the arbitration proceedings, and thereafter never received notice

of the final arbitration award or any of the subsequent proceedings in this Court to enforce

it. 10 Defendants also claimed that they notified Plaintiff of their change in counsel at the

time, attaching related email correspondence. 11 On those grounds, Defendants moved to

stay execution of the Judgment Lien until they can obtain new counsel. 12 Plaintiff opposed

the motion, 13 and Defendants replied. 14

           Defendants do not identify the basis for their motion in the Federal Rules of Civil

Procedure. Based on the content of their motion, they intend to seek relief under Rule 60(b)

from the Court’s June 23, 2020 order enforcing the arbitration award, which is the basis for

the Judgment Lien.




6
  Doc. 34.
7
  Doc. 35.
8
  Doc. 36
9
  Docs. 37 & 38.
10
     Id.
11
   Doc. 42-1.
12
   Docs. 37 & 38.
13
   Doc. 40.
14
   Doc. 42.
                                                  -2-
Case: 1:18-cv-02859-JG Doc #: 45 Filed: 09/29/20 3 of 4. PageID #: 353

Case Nos. 1:18-cv-2859
Gwin, J.

           But even if the stay Defendants request were granted, any Rule 60(b) motion they

would file would be meritless. The Rule allows a party to seek relief from a judgment or

order on the following grounds:

           (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
           evidence that, with reasonable diligence, could not have been discovered in
           time to move for a new trial under Rule 59(b); (3) fraud (whether previously
           called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing
           party; (4) the judgment is void; (5) the judgment has been satisfied, released,
           or discharged; it is based on an earlier judgment that has been reversed or
           vacated; or applying it prospectively is no longer equitable; or (6) any other
           reason that justifies relief.

      In moving for a stay, Defendants do not allege fraud, newly discovered evidence,

or that the judgment is void, invalid, or already satisfied. Instead, Defendants request

relief based on the fact that their change of counsel, their initial counsel’s failure to

withdraw from the case, and other administrative oversights caused them not to

receive notice of the arbitration award and its enforcement in this Court until more

than four months after the award was issued. Defendants argue that Plaintiff knew

that they had changed counsel and should have provided them with copies of the

award and subsequent motions to enforce it.

      Unfortunately for Defendants, their argument runs directly contrary to governing

law. Parties before this Court have an affirmative duty to monitor their case dockets

and provide up-to-date contact and representation information to the Court. 15 In

discharging this duty, parties are not entitled to depend on receiving email

notifications from the ECF system. 16 Nor may they be excused because of errors or



15
     Yeschick v. Mineta, 675 F.3d 622, 629–30 (6th Cir. 2012).
16
     Id. at 630.
                                                      -3-
Case: 1:18-cv-02859-JG Doc #: 45 Filed: 09/29/20 4 of 4. PageID #: 354

Case Nos. 1:18-cv-2859
Gwin, J.

dereliction of duty on the part of their attorneys. 17 Least of all should a party be

entitled to rely on his adversary to help him keep up with case filings. Because

Defendants’ lack of knowledge regarding the progress of the case is directly

attributable to their own omissions and the omissions of their counsel, Defendants

cannot demonstrate excusable neglect to justify issuance of relief from the Judgment

Lien. 18 Nor have Defendants provided any other compelling reason to grant relief

from the Judgment under Rule 60(b)(6).

                                                     ORDER

           The Court DENIES Defendants’ motion to stay enforcement of the Judgment Lien.

           IT IS SO ORDERED

Dated: September 29, 2020                                     s/      James S. Gwin
                                                              JAMES S. GWIN
                                                              UNITED STATES DISTRICT JUDGE




17
     Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. Partnership., 507 U.S. 380, 397 (1993).
18
     Yeschick, 675 F.3d at 630.
                                                        -4-
